ORDER

PER CURIAM.
Kerry Carter (Defendant) appeals from a judgment of conviction of attempted robbery in the first degree, driving while revoked, and resisting arrest. Defendant alleges trial court error in overruling de*855fense counsel’s objection to the State’s peremptory strike of an African-American ve-nire person because the strike was racially motivated. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in overruling defense counsel’s objection to the State’s peremptory strike of the African-American venire person because Defendant did not meet his burden of showing that the State’s proffered explanation was merely pretextual and that the strike of the venire person was racially motivated. Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986); State v. Marlowe, 89 S.W.3d 464, 468-470 (Mo. banc 2002). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).